Case 20-16339   Doc 10   Filed 06/29/20   Page 1 of 2
                        Case 20-16339             Doc 10        Filed 06/29/20           Page 2 of 2
B2030 (Form 2030) (12/15)

     d. xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
        Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

     e.   [Other provisions as needed]




6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:

     *Fee does not include adversary, audits or other contested matters.




                                                      CERTIFICATION

              I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
           me for representation of the debtor(s) in this bankruptcy proceeding.
            06-29-2020
           ______________________                  /s/ Kim Parker
           Date                                     Signature of Attorney
                                                 The Law Offices of Kim Parker, P.A.
                                                    Name of law firm
